


Exhibit 10.56

 

Translated from Japanese

 

Loan Rate Change Agreement

Revenue

stamp ¥200

February 5, 2009

 

Sumitomo Mitsui Banking Corporation

 

Debtor:

Global Hotline, Inc.,

CEO & President /s/ Hideki Anan <Seal>

11F Nishi-Shinjuku Showa Bldg.,

13-12, Nishi-Shinjuku 1-chome, Shinjuku, Tokyo

 

Joint guarantor:

/s/ Hideki Anan <Seal>

403 The Palms Yoyogi 3-chome

13-10, Yoyogi 3-chome, Shibuya-ku, Tokyo

 

The debtor (hereinafter A), concerning the borrowing from Sumitomo Banking
Corporation (hereinafter B) below, irrespective of the prior agreement, shall
consent that the basic interest and loan rates be determined as below and that
they be changed, and concurrently comply with each of the following clauses.
However, except for the clauses that shall be changed pursuant to the current
change agreement, the previous contents of agreement shall be applied. The joint
guarantor shall agree to each of the clauses of the current change agreement and
continue to jointly guarantee B the liability with A.

 

1.

(The first date to apply the loan rate pursuant to the current change agreement)

 

[1] The loan rate after the change shall be applied the date below (hereinafter
the Application Date) and thereafter. Furthermore, concerning overdraft, the
rate shall be applied on the Application Date and thereafter, and concerning
special overdraft (including special over-debt, special overdraft on current
account, and specific overdraft), the new rates shall be started to be applied
on the first dates of the new rate application terms on or after the Application
Date.

 

[2] If B changes the basic interest rate by the Application Date in the previous
section after the contract date of the current agreement, “the loan rate after
the change” below shall be applied by increasing or decreasing the same percent
as the changed percent in the basic interest rate.

 

2.

(Change to the loan rate on or after the Application Date)

 

[1] After the Application Date, if B changes the basic interest rate, the loan
rate shall be increased or decreased by the same percent as the changed percent
in the basic interest rate.

 

[2] Change to the loan rate shall be made every time the basic interest rate is
changed, and the loan rate after the change shall be applied on the following
day of the first interest payment date that arrives after the day on which the
changed basic interest rate is applied for the first time. However, if there is
a separate stipulation previously agreed concerning the application date of the
changed loan rate, the previous agreement shall survive.

 

[3] If the repayment method is straight-line installment, concerning the
repayment of the principal and interest after changing the loan rate,
irrespective of stipulation of the original agreement, the new repayment amount
calculated based on the changed loan rate and residual tenure and others, shall
be paid.

 

1

--------------------------------------------------------------------------------




[4] In case of changing the loan rate and/or the repayment amount in accordance
with the three sections above, B shall notify A of the changed loan rate and/or
the new repayment amount in writing and omit executing an additional or change
contract for the change.

 

[5] In case the basic interest rate should be abolished, a new loan rate shall
be determined through conferences between A and B.

 

3.

(Notice)

 

Of A’s loans from B below concerning a loan on deeds and overdraft (bank line),
every time a loan rate is changed pursuant to the Article 1 Section 2 and/or
Article 2 of the current change agreement, B shall notify A of the repayment
amount of the principal and interest in writing.

 

4.

(Retroactive application, settlement account)

 

If B, at its convenience, has changed the loan rate based on the current change
agreement, and/or even if it has changed the loan rate as the basic interest
rate has been changed on or after the Application Date, it shall claim the
interest by the loan rate before the change at the point of time, and after a
certain period has passed as it designates calculate the new interest by the
changed loan rate, and concerning the difference in the interest amount
pertaining to the change to the loan rate, it can reimburse A in the case of
decreased loan rate or claim A for an additional amount in the case of increased
loan rate.

 

Furthermore, in either case, the difference shall be deposited or withdrawn from
the settlement account by the name of A that was initially determined upon
loaning.

(To be continued to the back side)

 

-------------------------------------------------------------------------------
Bank use -------------------------------------------------------------------

 

 

Loan integration Dept.

Front

Branch No.

Branch

Verification

Verification

Person in

charge

Debtor

Seal check

Guarantor

Seal check

Copy for

Debtor

Copy for

Guarantor

Confirm.of surety will

223

Nakano

 

 

 

 

 

 

 

 

 

Loan account

 

LoanPrint251(1/2) [8026   2003.1]

 

2

--------------------------------------------------------------------------------